              Case 2:20-cv-01734-RSM Document 19 Filed 01/06/21 Page 1 of 2




 1                                                          HONORABLE RICARDO S. MARTINEZ

 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE
 9   KEIRTON USA, INC., a Washington                     Case No.: 2:20-cv-01734-RSM
     Corporation,
10                                                       ORDER GRANTING KEIRTON USA,
                          Plaintiff,                     INC.’S MOTION FOR VOLUNTARY
11                                                       DISMISSAL
              v.
12
     U.S. CUSTOMS AND BORDER
13   PROTECTION, a federal agency,
                                                         NOTED FOR CONSIDERATION: 01/05/2021
14                        Defendant.
15

16

17            This matter, having come before the Court on Plaintiff’s Motion for Voluntary Dismissal
18
     and having considered the foregoing motion, and the Court being fully advised,
19
              IT IS HEREBY ORDERED that Plaintiff’s claims against Defendant U.S. Customs and
20
     Border Protection are dismissed with prejudice and without an award of costs or fees to any
21

22   party.

23            DATED this 6th day of January, 2021.

24

25                                                       A
                                                        RICARDO S. MARTINEZ
26                                                      CHIEF UNITED STATES DISTRICT JUDGE

      ORDER GRANTING KEIRTON USA, INC.’S MOTION FOR VOLUNTARY DISMISSAL- 1         BUCHALTER
                                                                                1420 FIFTH AVE., SUITE 3100
      CASE NO. 2:20-CV-01734-RSM                                                 SEATTLE, WA 98101-1337
                                                                                     PH: 206.319.7052
            Case 2:20-cv-01734-RSM Document 19 Filed 01/06/21 Page 2 of 2




 1
     Presented by:
 2
     BUCHALTER
 3

 4
     By: /s/ Brad P. Thoreson
 5   Bradley P. Thoreson, WSBA #18190
     1420 Fifth Avenue, Suite 3100
 6   Seattle, WA 98101-1337
     Phone 206.319.7052
 7   Email: bthoreson@buchalter.com
     Attorneys for Plaintiff
 8

 9

10   BN 43466013v1


11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
      [PROPOSED] ORDER GRANTING KEIRTON USA, INC.’S MOTION FOR VOLUNTARY      BUCHALTER
                                                                           1420 FIFTH AVE., SUITE 3100
      DISMISSAL - 2                                                         SEATTLE, WA 98101-1337
      CASE NO. 2:20-CV-01734-RSM                                                PH: 206.319.7052
